ORDER

PER CURIAM.
Appellant, Murphy Hughes, appeals from a jury trial conviction for attempted first degree burglary, RSMo § 564.011 (1986), entered in the Circuit Court of the County of St. Louis for which appellant was sentenced as a prior and persistent offender to seven years’ imprisonment. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rules 30.25(b) and 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.